                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-11-24-GF-BMM
                Plaintiff,
      vs.

GREGORY SCOTT HENRY,                                    ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on March 26, 2020. (Doc. 88.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on March 17, 2020. (Doc.

81.) The United States accused Henry of violating his conditions of supervised

release 1) by using methamphetamine ; 2) by failing to reside at a Residential

Reentry Center; 3) by committing other crimes; and 4) by possessing

methamphetamine. (Doc. 79.)

      At the revocation hearing, Henry admitted that he had violated a condition of

his supervised release 1) by failing to reside at a Residential Reentry Center; 2) by

using methamphetamine; and 3) by committing misdemeanor crimes. Henry denied

that he had committed the felony crime referenced in alleged violation 3, and henry

denied alleged violation 4. The government did not attempt to prove the alleged

violations that henry denied (81.) Judge Johnston found that Henry’s violations

warranted revocation, and recommended that Henry should receive a custodial

sentence of 8 months of custody, with 28 months of supervised release to follow.

Henry waived his right to allocute before the undersigned and the 14 day right to

appeal. (Doc. 81.)

      The violations prove serious and warrant revocation of Henry’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 88) are ADOPTED IN FULL.
       IT IS FURTHER ORDERED that Defendant Gregory Scott Henry be

incarcerated for a term of 8 months with credit for time served on the related state

court charges, with 28 months of supervised release to follow.

      DATED this 30th day of March, 2020.
